Case 1:19-cv-03377-LAP Document 44 Filed 08/14/19 Page 1 of 1

LAW OFFICES OF

ARTHUR L. AIDALA 8118-1375 AVENUE
MARIANNE E. BERTUNA BROOKLYN, NEW YORK 11228
HON. BARRY KAMINS (RET.) 546 FIFTH AVENUE TEL: (718) 238-9898

JOHN S. ESPOSITO NEW YORK, NY 10036 FAX: (718) 921-3292

DOMINICK GULLO

MICHAEL T. JACCARINO TELEPHONE: (212) 486-0011 OF COUNSEL
IMRAN H. ANSARI JOSEPH A. BARATTA
ANDREA M. ARRIGO FACSIMILE: (212) 750-8297 JENNIFER CASSANDRA
SENIOR COUNSEL WWW.AIDALALAW.COM PETER W. KOLP

WILLIAM R. SANTO

Louis R. AIDALA PETER S. THOMAS

JOSEPH P. BARATTA

August 14, 2019
VIA ECF

Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007-1312

Re: Giuffre v. Dershowitz, Case No. 19-cev-3377 (LAP)
Oral Argument re: Motion to Disqualify and Motion to Dismiss
September 9, 2019 @ 10:00 a.m.
Dear Judge Preska,

My office represents Defendant Alan Dershowitz in the above-referenced action. I write to
respectfully request an adjournment of oral argument on the Motion to Disqualify and Motion to
Dismiss currently scheduled for September 9, 2019 at 10:00 a.m. The reason for the request is due to
a calendar conflict my office has on September 9, 2019 in Supreme Court of the State of New York,
County of New York. This is the first request for an adjournment of the oral argument hearing. I
spoke to Sigrid S. McCawley, opposing counsel herein, and she consented to the adjournment.
Accordingly, we respectfully request that the Court adjourn oral argument currently set to take place
on September 11, 2019 at 11:00 a.m.

Thank you for your consideration in this regard.

Respectfully Submitted,

/s/
Imran H. Ansari

 

/s/
Arthur L. Aidala

 

CC: Counsel for Plaintiff (via ECF)
